United States Court of Appeals
                               For the Eighth Circuit

                        ___________________________

                                No. 12-2770
                        ___________________________

                       Willita D. Bush, in propria persona

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   St. Louis County, Missouri, a municipal corporation; St. Louis County Civil
    Service Commission; Department of Revenue, St. Louis County; Tim Lee,
 Division Assistant Collector, Individually and Officially; Margaret Hart-Mahon,
   County Counselor, Individually and Officially; Eugene K. Leung, Director of
   Revenue, Individually and Officially; Kirk McCarley, Director of Division of
Personnel, Individually and Officially; Mitchell A. Margo, Chairman, Individually
   and Officially; Nadine V. Nunn, Vice-Chairman, Individually and Officially;
  Richard Mange, Member, Individually and Officially; Fannie Lindo, Personnel,
Individually and Officially; Ruth Collins, Human Resources Manager, Individually
  and Officially; Micki Wochner, County Counselor, Individually and Officially;
  Debbie Derr, Personnel, Individually and Officially; Bob Bourisaw, Personnel
 Administrator, Individually and Officially; Linda Cendroski, Personnel Specialist,
     Individually and Offically with others similarly situated; David Bruening,
Supervisor, Individually and Officially; Rita Stonecipher, Supervisor, Individually
                                   and Officially

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 4, 2013
                             Filed: January 11, 2013
                                 [Unpublished]
                                 ____________
Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

        Willita D. Bush appeals multiple orders by the district court1 in her 42 U.S.C.
§ 1983 action. Upon careful review of the record and Bush’s arguments for reversal,
we affirm the district court, see 8th Cir. R. 47B, and we deny Bush’s pending motion
to strike appellees’ appendix.
                        ______________________________




      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.

                                         -2-